PER CURIAM.
The appellant was charged by information with second degree murder. A jury found him guilty as charged. He was sentenced to fifteen years in the state prison.
The sole point raised by appellant in this appeal is whether the trial court erred in denying appellant’s motions for directed verdict at the conclusion of the state’s case and for judgment of acquittal because of insufficiency of the evidence.
After carefully considering the point on appeal in the light of the record and briefs, we have concluded that no reversible error has been demonstrated. See: Pressley v. State, 395 So.2d 1175 (Fla. 3d DCA), pet for rev. denied, 407 So.2d 1105 (Fla.1981); Everett v. State, 339 So.2d 704 (Fla. 3d DCA 1976); Bolin v. State, 297 So.2d 317 (Fla. 3d DCA), cert. denied, 304 So.2d 452 (Fla.1974); Gil v. State, 266 So.2d 43 (Fla. 3d DCA), cert. denied, 271 So.2d 139 (Fla. 1972).
Therefore the judgment and sentence are affirmed.
Affirmed.